DOWDELL, J.
Proceedings were commenced in the commissioners’ court of Jefferson county 'by the tax commission under the statute for the purpose of raising the valuation on real estate given in for assessment for taxes by the petitioner here, the Howard-Harrison Iron Co. The property was described in the notice or complaint filed by the tax commissioner in the commissioners’ court in the same manner as described by the petitioner in the original listing, when returned or given in for assessment. This description was by metes 'and bounds, and was sufficiently accurate and definite. The commissioners’ court acquired jurisdiction on the filing of the notice by the tax commissioner, for the purpose of passing upon the question of valuation of the real estate. In the original assessment the real estate of the petitioner was assessed at a valuation of $13,265 and tire personal property at $60,430, total valuation $73,695. The 'tax commissioner sought to have the valuation of the real estate raised from $13,265 to $250,000; tlfere was no effort in the proceedings so begun to have the valuation on personal property raised. On the hearing before the commissioners’ court, the judgment of that court was as follows: “It is ordered by the court of county commissioners that the assessment of the Howard-Harrison Iron Company, be raised from $73,695 to $100,000.” It is now con*188tended by petitioner that this was a raise in valuation of the personal property as well as the real property, and that as the proceeding's which were begun were to raise the valuation of the real estate only, the court had no jurisdiction as to the personal property, and its judgment was, therefore, void. We think this contention unsound and without merit. The proceeding begun, being solely for the purpose of raising the valuation of the real property, the raise made in the judgment, although reciting the total valuation in the assessment, was referable to the proceeding on which the judgment was based', and when so referred showed a raise in valuation on the real property in an amount equal to the difference between total valuation mentioned, $73,695, and the sunn to which it was raised, $100,000, viz., $26,305. From this judgment an appeal was taken by the tax commissioner, in 'the name of the State of Alabama, to the circuit court, where a trial was had under the statute, and a judgment rendered in favor of the State giving a still greater increase in valuation. This judgment, the petitioner now seeks by the common law writ of certiorari, to vacate and annul. The contention is that the judgment of the commissioners’ court was insufficient. to support an appeal to 'the circuit court, and that the latter court, therefore, acquired no jurisdiction and hence its judgment is void, and, being void, the petitioner is without other remedy than a common law writ of certiorari. Under the authority of the case of the State of Alabama v. Atkins, 129 Ala. 138, the judgment of the commissioners’ court above set out was sufficient to support an appeal to the circuit court. „ This being true the circuit court under the statute acquired jurisdiction.—Ex parte Howard-Harrison, Iron Co., 119 Ala. 484.
In addition to raising the valuation on the property, the circuit court in its judginent went further, and rendered a judgment for a specified amount, awarding an execution against the petitioner. "This was unauthorized under the proceeding for raising the valuation on the assessment of property for taxation and was erroneous, but the petitioner had its remedy by appeal for the correction of the error. The error was not such as to ren*189der the judgment void, but only erroneous as to this part, being valid as to that part raising the valuation on the assessment. The petitioner, having a -complete and adequate remedy, by appeal to Correct the error in tin judgment of the circuit court, is not entitled to the common law writ of certiorari, and the same will be denied.—Weaver v. State, 39 Ala. 535; Dean v. State, 63 Ala. 153; 2 Wait’s Actions & Defenses, 134-5.